Citation Nr: 0948924	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army October 1990 to January 1991, and from January 2004 to 
April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for PTSD and assigned a 10 percent evaluation.

During the course of the Veteran's appeal, the RO issued a 
Supplemental Statement of the Case in March 2007 that 
increased the Veteran's evaluation to 30 percent, effective 
February 10, 2006, the date entitlement to service connection 
arose.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment, due to depressed mood, sleeping problems, 
anxiety, difficulty with stress management, decreased work 
efficiency, and difficulty in establishing and maintaining 
effective work and social relationships.  He has problems 
relating to his family.  The Veteran is not unable to perform 
certain tasks, although he is sometimes limited in stressful 
situations.  He does not have a flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, 
regular panic attacks, difficulty in understanding complex 
commands, impaired memory, impaired judgment, or impaired 
abstract thinking.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and VA outpatient records.  The 
Veteran submitted statements in support of his claim that 
have been associated with the claims file.  He did not 
request a hearing in conjunction with his appeal.  

In June 2006, the Veteran was provided a VA examination which 
fully addressed the Veteran's PTSD.  Notably, in a November 
2009 brief, the Veteran's representative argued that a new 
examination was warranted because of the amount of time that 
had passed since the May 2006 examination, and because the 
Veteran's condition had "worsened."  The Board finds that a 
new examination is not necessary prior to proceeding with the 
Veteran's claim.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).  In the present case, there is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The only 
evidence is the representative's unspecific claim that the 
condition has "worsened."  The representative did not 
indicate any increased symptomatology that would suggest an 
actual worsening of the Veteran's condition.  Further, the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that an additional examination is 
not warranted for the Veteran's PTSD.  

Significantly, neither the appellant, nor his representative, 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  

Increased Rating for Posttraumatic Stress Disorder

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

PTSD is rated under Diagnostic Code 9411 according to a 
general set of criteria applicable to psychiatric 
disabilities.  Currently, the Veteran's PTSD is rated at 30 
percent, which, under the General Rating Formula for Mental 
Disorders (found at 38 C.F.R. § 4.130) requires a showing of 
the following:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.

For the PTSD rating to increase, the Veteran would have to 
demonstrate one of the following levels of occupational and 
social impairment: 

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent rating.  

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships, a 70 percent rating.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name, a 100 percent 
rating.  

38 C.F.R. § 4.130.

Evidence

In February 2006, the Veteran had a positive PTSD screen.  
Shortly thereafter, he was diagnosed with PTSD.  During his 
initial treatment, the Veteran indicated that he had 
developed problems with memory and concentration, intrusive 
memories of Iraq, sleep difficulties, and hyperarousal.  His 
symptomatology had begun to affect his family relationships.  
After the Veteran was diagnosed with PTSD, he was assigned a 
Global Assessment of Functioning (GAF) score of 55, which 
indicates "[m]oderate symptoms . . . [or] moderate 
difficulty in social, occupational, or school 
functioning . . . ."  American Psychiatric Association, 
Diagnostic Criteria from DSM-IV (DSM-IV) 47 (1994).

The Veteran was seen in March 2006, at which time he was 
alert and oriented.  The examiner noted that the Veteran was 
pleasant and cooperative, and that he had good eye contact.  
His affect was consistent with content.  His speech was of 
normal rate, volume, and tone, and his thought processes were 
linear and goal-directed.  Memory, concentration, and 
attention were all grossly intact; insight and judgment were 
good.  The Veteran did not experience suicidal or homicidal 
ideation.  The examiner continued the Veteran's GAF score of 
55.

Later in March 2006, the Veteran related additional 
symptomatology at a therapy session.  The Veteran was working 
two jobs, usually putting in between 65 and 70 hours per 
week.  He had lost motivation to socialize, and did not have 
frequent contact with friends or extended family.  His wife 
would tell him that he seemed distant with his immediate 
family.  The Veteran was having difficulty managing his 
anger.  He admitted to nightmares related to his time in 
Iraq, and said that he had a startle response to sudden 
noises.  

The Veteran was provided a VA examination in May 2006.  The 
Veteran told the examiner that he had problems with stress 
while in Iraq, which induced poor sleep, short temper, and 
anxiety.  After returning from duty, the Veteran continued to 
have nightmares related to his time in Iraq.  The Veteran's 
sleep pattern had improved since he had been prescribed a 
sleep aid.  When the Veteran thought of his time in Iraq, he 
tried to "keep moving" and think of something else.  He 
avoided watching the news, and did not like to be around 
crowds of people.  As to the Veteran's employment, upon 
returning from Iraq, he attempted to return to a job at a 
call center that he held prior to leaving for Iraq, but found 
the job too stressful, and quit.  The Veteran stated that his 
employers were surprised that he quit, and they had 
apparently not been concerned about his job performance.  At 
the time of the examination, he worked two jobs, including 
one as a maintenance worker at a school, and one with the 
Post Office.  His schedule required that he sleep five hours 
at night, and two hours during the day.  When not working, he 
attempted to spend time with his wife and daughters.  He had 
difficulty relating to his family.  His wife told him that he 
was no longer affectionate, and the Veteran related that 
although he still feels love and affection for his family, he 
had a difficult time expressing it.  He also felt at times 
that he could no longer tolerate being around his children.  
He was irritable, and would sometimes "snap."  The Veteran 
reported that he was not depressed, but would have depressive 
thoughts, and he did not have suicidal or homicidal ideation.  
The examiner noted that the Veteran was casually and neatly 
dressed.  During the interview, he was appropriate and 
cooperative, with a somewhat flat affect.  The Veteran's 
speech was of normal rate, volume, and articulation.  His 
thought process was logical, and the content was appropriate 
to the examination.  The Veteran was not delusional, and he 
denied hallucinations.  The Veteran was fully oriented, but 
had some problems with focus and concentration.  The examiner 
continued the Veteran's GAF score of 55.  The examiner noted 
that the Veteran had depressive symptoms associated with his 
PTSD.

The Veteran was seen in June 2006.  The examiner noted that 
the Veteran was notably depressed, and that he reported daily 
intrusive thoughts and significant impairment in social 
functioning, including his familial relationships.  The 
Veteran was alert and oriented during the therapy session.  
His manner was pleasant and cooperative.  Eye contact was 
intermittent.  His speech was normal, and his thought 
processes were linear and goal-directed.  His memory, 
attention, and concentration were all grossly intact.  There 
was no evidence of psychosis, or homicidal or suicidal 
ideation.  The GAF score of 55 was continued.  

In July 2006, the Veteran reported that he was trying to be 
more active and social with his family, but was still finding 
it difficult.  He found it helpful to be less avoidant of his 
experiences in Iraq.  The examiner felt that the Veteran was 
still quite depressed.  

In September 2006, the Veteran reported to his psychologist 
that he had relapsed and drank alcohol the previous weekend 
with friends, which had caused problems at home.  The 
examiner indicated the Veteran was notably depressed, and his 
affect was depressed during the session.

At the time of an October 2006 mental health session, the 
Veteran was alert and oriented.  His manner was pleasant and 
cooperative.  Eye contact was intermittent, and his affect 
was depressed.  The Veteran's speech was normal in rate, 
volume, and tone, and his thought processes were linear and 
goal-directed.  The Veteran's attention, concentration, and 
memory were grossly intact, and his insight and judgment were 
good.  There was no evidence of psychosis.  The Veteran did 
not report suicidal or homicidal ideation.  The GAF score was 
continued at 55.

At a later October 2006 therapy session, the Veteran 
indicated that he felt that he was in a dead-end job.  He did 
not work efficiently, and had to work long hours which took 
away from his family life and caused him significant 
distress.  He also admitted that he was still avoiding social 
events.  

A PTSD health clinic note from October 30, 2006, indicated 
that the Veteran had an episode of blacking out after taking 
two clonidine prior to a social event.  The Veteran reported 
flashbacks that night, and could not remember what happened.  
He indicated that he took the extra medication because he 
experienced a great deal of anxiety that night.  Also at that 
therapy session, the Veteran informed the examiner that he 
had gone to a different social event with his wife that went 
well, and had gone dancing with his kids.

The Veteran submitted a statement in October 2006, claiming 
that depression and anxiety had overtaken his life.  He had 
difficulty dealing with the daily stress of work, and 
frequently, in order to deal with people, would just walk 
away.  He was forgetful, moody, and non-productive.  He felt 
like his life ended when he left for Iraq.  

In a second October 2006 letter, the Veteran noted that he 
had been working as a customer service representative with a 
computer company prior to going to Iraq, but when he 
returned, he quit because of difficulties getting along with 
people and handling the stress of the job.  He now worked in 
maintenance at a school.  He felt that this job was a step 
down from his previous job.  Also, he did not get things done 
as quickly as he used to at work.  

A report from a February 2007 therapy session indicated the 
same conclusions from previous mental health sessions.  He 
was alert and oriented, with a pleasant and cooperative 
manner.  He made intermittent eye contact, and demonstrated a 
depressed affect.  His speech was normal and he had linear 
and goal-directed thought processes.  The Veteran's 
attention, concentration, and memory were grossly intact, and 
he had good insight and judgment.  The Veteran did not 
demonstrate evidence of psychosis, and he did not report 
suicidal or homicidal ideation.  The Veteran's GAF score 
remained steady at 55.

Analysis

After considering all of the evidence, the Board determines 
that an increased evaluation for the Veteran's PTSD is not 
warranted.  The Veteran's PTSD is accurately reflected by the 
rating criteria for a 30 percent evaluation.  A 30 percent 
evaluation takes the following factors into consideration:  

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The Veteran's occupational impairment is addressed by the 30 
percent criteria, in that he has some decreased efficiency, 
and has difficulty performing some occupational tasks.  He 
relates that he is not as efficient as he was prior to going 
to Iraq.  Specifically, he had to leave his job at a call 
center, a job he enjoyed prior to going to Iraq, because 
after his separation he found the work too stressful.  
Notably, although the Veteran quit the call center job, his 
employers had been fully satisfied with his job performance, 
suggesting that the Veteran was capable of performing all 
necessary occupational tasks.  Further, while the Veteran 
left one of his two jobs, he was able to find a second 
employment, and has been able to continue to work two jobs.  
He does sometimes find it hard to work efficiently at his 
job.

The Veteran also has had difficulty with his family.  Part of 
the problems arise from the fact that he works approximately 
65 hours per week, and has to sleep at an unusual schedule, 
missing quality time with his family.  The Veteran has often 
had difficulty with his family because of his inability to 
handle stress well.  Particularly, he is unable to 
demonstrate his feelings to his family.  The Veteran also had 
difficulty relating with his daughters, who would sometimes 
overwhelm him.

In terms of the particular examples of symptoms addressed by 
the 30 percent criteria, the Veteran had normal speech 
throughout his treatment.  He regularly had a depressed mood 
that was associated with his PTSD, and significant anxiety.  
He rarely experienced panic attacks, although he did relate 
having one panic attack in October 2006; he has also had 
nightmares and occasional intrusive thoughts.  He had some 
sleep impairment which was generally alleviated with 
medication.  The Veteran reported in February and October 
2006 that he was forgetful; in contrast, the objective 
treatment evidence does not suggest the Veteran had an 
impaired memory.  

The Board finds, when considering this symptomatology, that 
the Veteran generally meets the criteria for a 30 percent 
evaluation.  Despite this finding, the Board further notes 
that he still did not demonstrate a significant portion of 
the symptomatology addressed by the criteria, suggesting that 
a 30 percent evaluation more-than-adequately addressed his 
disability.

As discussed above, in order to be entitled to an increased, 
50 percent, evaluation, the Veteran would need to show 
significantly worse symptomatology, including occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment and abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
Disability due to the Veteran's PTSD has not reached a level 
of severity even approaching the criteria for the next higher 
rating.

The Board finds that the Veteran does not meet enough of 
these criteria to make a 50 percent evaluation more 
appropriate.  In applying the 30 percent criteria above, the 
evidence demonstrates that the Veteran has some social and 
occupational impairment.  The Veteran's current level of 
disability does not approximate the criteria for the next 
higher, 50 percent rating.  He does not demonstrate the type 
of occupational and social impairment symptomatology 
considered for a 50 percent evaluation.  

For example, he does not have a flattened affect.  One time, 
at the May 2006 VA examination, the Veteran had a "somewhat 
flat affect."  Although throughout the rest of his 
treatment, his affect was described as "depressed," a 
flattened affect is one in which there is a lack of emotional 
reactivity; a depressed affect demonstrates emotional 
reactivity.  Further, throughout the Veteran's treatment, his 
manner was regularly described as pleasant and cooperative.  

At no point did the Veteran demonstrate circumstantial, 
circumlocutory, or stereotyped speech.  His speech was 
described as normal in rate, volume, and tone.

There is evidence of one panic attack, but clearly, the 
Veteran did not experience panic attacks more than once a 
week.  Nothing in the claims file suggests that the Veteran 
has difficulty understanding complex commands; in fact, his 
performance at the call center job that he quit raised no 
concerns with his employers, suggesting he was able to fully 
meet the requirements for that job.  

The objective evidence showed that the Veteran's memory was 
intact throughout his treatment, as was his judgment.  

As discussed with the 30 percent criteria, the Veteran had 
difficulty establishing and maintaining relationships.  Much 
of this was due to his ability to manage stress and time, and 
part of it was due to the fact that he worked an unusual 
schedule, sleeping five hours at night and two hours during 
the day to obtain enough sleep.  Throughout his treatment, 
however, the Veteran continued to work at his social 
difficulties, attending some social events with his wife and 
children, and taking care of his children.  

In short, the Veteran's symptomatology is accurately and 
adequately addressed by the criteria for a 30 percent 
evaluation.  Although the Veteran has some symptomatology 
that would be required for a 50 percent evaluation, he does 
not demonstrate symptomatology that is so severe as to 
approximate the applicable criteria for an even higher 
rating.  

The Board has considered whether a higher evaluation is 
appropriate, and finds that neither a 70 percent nor a 100 
percent evaluation should be applied to the Veteran's 
condition.  In light of the same evidence showing that a 50 
percent evaluation is not appropriate, the Veteran has not 
demonstrated occupational and social impairment with 
deficiencies in most areas, nor has he demonstrated total 
occupational and social impairment.  Thus, an increased 
evaluation is not appropriate.

Consideration of Staged Ratings

The Board has considered whether staged ratings would be 
appropriate; however, the Board finds that the Veteran has 
demonstrated continuity of symptomatology at relatively the 
same level of severity since his February 2006 service 
connection for PTSD.  Notably, the Veteran's GAF score 
remained at 55 throughout his treatment.  Evidence from his 
treatment showed that the Veteran's symptomatology waxed and 
waned, but generally maintained equilibrium.  At no time is 
there an increase in symptomatology such that staged ratings 
would be appropriate.  See Fenderson, 12 Vet. App. at 
126-127.



Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his PTSD has 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  The Board observes that 
the Rating Schedule provides higher potential evaluations for 
PTSD, including 50 percent, 70 percent, and 100 percent, and, 
as explained above, the Veteran does not have the symptoms 
identified in the criteria for those ratings.  Additionally, 
the Veteran's disability has not required frequent periods of 
hospitalization.  While the disability does cause 
occupational impairment, the Board finds that such impairment 
is not sufficient, in this case, to warrant consideration of 
an extraschedular rating.  The 30 percent evaluation 
specifically addresses occupational impairment.  This case 
does not present "exceptional" circumstances, and, as the 
Veteran's symptomatology is appropriately addressed by the 30 
percent criteria, the Rating Schedule is not inadequate.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's PTSD.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


